Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 6, 9,  11 13, 14, 18 and 20    is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al  US 2019/0377970 in view of Kalyuzhny US2019/0065877. 


Re claim 1 Huber discloses  A computer-implemented method for generating a non-occluded image from a plurality of images(see abstract first and second image of a document ), each of the plurality of images including the target object (see abstract  physical document  ) and an occluding object that occludes a part of the target object (see abstract glare also see figure 3 a and 3b  see paragraph 42 note that a glare region obscures text on the document see paragraph 48 glare regions are detected for the first and second image   ), the plurality of images including first and second images(see abstract first and second image of a document ), the method comprising: performing a feature detection on the first image to obtain keypoints in the first image( see paragraph 47 , “To align the images, a homography (a 3×3 matrix) is estimated (404) using at least four point correspondences between the before and after movement images. The points are computed using a feature detector, such as the FAST algorithm, and the descriptor of each point, used to match points between before and after images is computed using a feature descriptor”, note that  correspondence points  are computed for each image); aligning the first image with a reference image using the obtained keypoints in the first image and keypoints in the reference image(see paragraph 47 note correspondence points are used to align the images, see paragraph 52 note that both images may be aligned to the template instead of each other  );; performing the feature detection on the second image to obtain keypoints in the second image ( see paragraph 47 , “To align the images, a homography (a 3×3 matrix) is estimated (404) using at least four point correspondences between the before and after movement images. The points are computed using a feature detector, such as the FAST algorithm, and the descriptor of each point, used to match points between before and after images is computed using a feature descriptor”, note that  correspondence points  are computed for each image); aligning the second image with the reference image using the obtained keypoints in the second image and keypoints in the reference image(see paragraph 47 note correspondence points are used to align the images, see paragraph 52 note that both images may be aligned to the template instead of each other  );; and performing a pixel fusion on pixels of the aligned first image and pixels of the aligned second image to generate a first fusion image(see paragraph 50 see also figure 4 note that the blended image is based on the aligned images ).
.
Huber does not disclose images that are captured at multiple locations on a plane region parallel to the surface of the target object.  Kalyuzhny discloses images that are captured at multiple locations on a plane region parallel to the surface of the target object (see figure 2 note two images are captured in line with the image and paragraph 13 “That is, images from a first camera may have a first defect or glare and images from a second camera may have a second defect or glare. As long as the first defect/glare and the second defect/glare do not coincide, the recognition results of the images from the two cameras may be combined to detect and recognize a fragment of text within the two defects/glares.” ) The motivation to combine is that images can be captured which do not have overlapping glare regions. Therefore it would have bee obvious to combine use the images of Kalyuzhny in the method of Huber so that the images do not have overlapping glare. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Kalyuzhny and Huber to reach the aforementioned advantage.  

Re claim 6  Huber further discloses wherein the reference image includes a reference object having a same shape as the target object (see paragraph 52 note that both images may be aligned to a template )

Re claim 9 Kalyuzhny discloses wherein the first image is captured using a first camera located at a first position on the plane region, and the second image is captured using a second camera located at a second position on the plane region (see figure 2 and paragraph 18).

Re claim 11 Huber  discloses 

 A computer-implemented method for identifying character information on a surface of a target object from a plurality of images, each of the plurality of images including the target object, the plurality of images including first and second images (see abstract first and second image of a document ), the method comprising: performing an occlusion detection to determine whether or not at least part of the text information on the surface of the target object in the first image is occluded by an occluding object (see paragraph 42 note that a glare region obscures text on the document see paragraph 48 glare regions are detected for the first and second image  ); performing the occlusion detection to determine whether or not at least part of the text information on the surface of the target object in the second image is occluded by an occluding object (s) (see paragraph 42 note that a glare region obscures text on the document see paragraph 48 glare regions are detected for the first and second image  ); upon determining that the character information is occluded in each of the first image and the second image, performing an occlusion removal to generate a non-occluded image at least based on the first image and the second image (see  paragraph 34 images are merged based on the glare maps see also paragraph 34  see also paragraph 45 note that glare is removed from the images based on the detected glare); and performing a character recognition on the non-occluded image to identify the character information (see paragraph 34 note that the merged images may be used for character recognition).


Huber does not disclose images that are captured at multiple locations on a plane region parallel to the surface of the target object.  Kalyuzhny discloses images that are captured at multiple locations on a plane region parallel to the surface of the target object (see figure 2 note two images are captured in line with the image and paragraph 13 “That is, images from a first camera may have a first defect or glare and images from a second camera may have a second defect or glare. As long as the first defect/glare and the second defect/glare do not coincide, the recognition results of the images from the two cameras may be combined to detect and recognize a fragment of text within the two defects/glares.” ) The motivation to combine is that images can be captured which do not have overlapping glare regions. Therefore it would have bee obvious to combine use the images of Kalyuzhny in the method of Huber so that the images do not have overlapping glare. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Kalyuzhny and Huber to reach the aforementioned advantage.  


Re claim 13 Huber further discloses extracting a partial region of the first image corresponding to the target object (see paragraph 52 After registering to the template, variable regions specified in the template map to the same regions in both flash and no-flash images); and extracting a partial region of the second image corresponding to the target object (see paragraph 52 After registering to the template, variable regions specified in the template map to the same regions in both flash and no-flash images), wherein the occlusion detection is performed with respect to the partial region of the first image and the partial region of the second image (see paragraph 53 note that it is determined glare is in a high value region ”glare is detected over a portion of a high value region of interest” ).


Re claim 14 Huber discloses wherein the occlusion removal comprises: 
performing a feature detection on the first image to obtain keypoints in the first image  ( see paragraph 47 , “To align the images, a homography (a 3×3 matrix) is estimated (404) using at least four point correspondences between the before and after movement images. The points are computed using a feature detector, such as the FAST algorithm, and the descriptor of each point, used to match points between before and after images is computed using a feature descriptor”, note that  correspondence points  are computed for each image); 

aligning the first image with a reference image using the obtained keypoints in the first image and keypoints in the reference image  (see paragraph 47 note correspondence points are used to align the images, see paragraph 52 note that both images may be aligned to the template instead of each other  );

 performing the feature detection on the second image to obtain keypoints in the second image image  ( see paragraph 47 , “To align the images, a homography (a 3×3 matrix) is estimated (404) using at least four point correspondences between the before and after movement images. The points are computed using a feature detector, such as the FAST algorithm, and the descriptor of each point, used to match points between before and after images is computed using a feature descriptor”, note that  correspondence points  are computed for each image); 

aligning the second image with the reference image using the obtained keypoints in the second image and keypoints in the reference image (see paragraph 47 note correspondence points are used to align the images, see paragraph 52 note that both images may be aligned to the template instead of each other  ); 

and performing a pixel fusion on pixels of the aligned first image and pixels of the aligned second image to generate a first fusion image (see paragraph 50 see also figure 4 note that the blended image is based on the aligned images ).



Re claim 18  Huber further discloses wherein the reference image includes a reference object having a same shape as the target object (see paragraph 52 note that both images may be aligned to a template )

Re claim 20 Kalyuzhny discloses wherein the first image is captured using a first camera located at a first position on the plane region, and the second image is captured using a second camera located at a second position on the plane region (see figure 2 and paragraph 18).

Claim 7,  8 10  and  19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al  US 2019/0377970 in view of Kalyuzhny US2019/0065877 in further view of Loginov US 2019/0065880. 

Re claim 7 Huber and Kalyuzhny discloses all the elements of claim 1. Kalyuzhny further discloses  locating a camera at a first position on the plane region to capture the first image with the camera; and a camera to a second position on the plane region to capture the second image with the camera (see figure 2 and paragraph 8 note that there are two camera position in place to capture images of the document ). However Kalyuzhny discloses using two cameras at the different positions. Huber and Kalyuzhny do not disclose  moving the camerqa for the first position to the second position.  Loginov discloses moving the camera for the first position to the second position (see paragraph 28 note user may move the camera to change the shoot angle to create multiple images with various artifacts such as glare). One of ordinary skill in the art could have moved the camera instead of using a second camera and the results would be the same (images  from two different moving positions. Furthermore  moving the camera instead of using a second would mean the second camera is not required. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loginov with Huber et al   and  Kalyuzhny to reach the aforementioned advantage. 


Re claim 8  Kalyuzhny discloses further  wherein the second  camera position is linearly along a direction on the plane region (see figure2 and paragraph 18 ). Loginov discloses moving the camera (see rejection for claim 7).


Re claim 10 Huber further discloses  performing the feature detection on  an multiple images to obtain keypoints in the images( see paragraph 47 , “To align the images, a homography (a 3×3 matrix) is estimated (404) using at least four point correspondences between the before and after movement images. The points are computed using a feature detector, such as the FAST algorithm, and the descriptor of each point, used to match points between before and after images is computed using a feature descriptor”, note that  correspondence points  are computed for each image; and aligning the  image with the reference image using the obtained keypoints in the multiple  image and keypoints in the reference image (see paragraph 47 note correspondence points are used to align the images, see paragraph 52 note that both images may be aligned to the template instead of each other  ), wherein the pixel fusion is performed also on pixels of the aligned multiple images to generate the first fusion images (see paragraph 50 see also figure 4 note that the blended image is based on the aligned images )  . Huber does expressly  not disclose performing feature extraction alignment and fusion of a third image but rather uses two images. Loginov dislose  performing feature extraction (see paragraph 35 features are extracted and aligned for two or more images see also paragraph 40  ); alignment (see paragraph 35 features are extracted and aligned for two or more images see also paragraph 40 ) and fusion of a third image (see abstract a plurality of images may be blended). One of ordinary skill in the art could have easily combined features from more that two images i.e. a third images instead of using two and the results(  a combination of 3 images is fused to reduce the glare)  would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loginov with Huber et al   and  Kalyuzhny. 

Re claim 19 Huber and Kalyuzhny discloses all the elements of claim 11. Kalyuzhny further discloses  locating a camera at a first position on the plane region to capture the first image with the camera; and a camera to a second position on the plane region to capture the second image with the camera (see figure 2 and paragraph 18 note that there are two camera position in place to capture images of the document ). However Kalyuzhny discloses using two cameras at the different positions. Huber and Kalyuzhny do not disclose  moving the camerqa for the first position to the second position.  Loginov discloses moving the camera for the first position to the second position (see paragraph 28 note user may move the camera to change the shoot angle to create multiple images with various artifacts such as glare). One of ordinary skill in the art could have moved the camera instead of using a second camera and the results would be the same (images  from two different moving positions. Furthermore  moving the camera instead of using a second would mean the second camera is not required. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loginov with Huber et al   and  Kalyuzhny to reach the aforementioned advantage. 


Claim 5 and  17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al  US 2019/0377970 in view of Kalyuzhny US2019/0065877 in further view of Rouh  US 2016/0162733. 


Re claim 5 Huber and Kalyuzhny discloses all the elements of claim 1. They do not disclose wherein the feature detection is performed in accordance with a scale-invariant feature transform (SIFT). Huber discloses that features may be detected using a feature detector such as the FAST algorithm. However Huber clearly implies a different feature algorithm may be used. Rouh discloses wherein the feature detection is performed in accordance with a scale-invariant feature transform (SIFT) (see paragraph 4 ). On of ordinary skill in the art could have easily replaced the well known FAST algorithm with the well known sift algorithm and the results (images are aligned with SIFT features) would have bee predictable.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rouh with Huber et al   and  Kalyuzhny to reach the aforementioned advantage. 

Re claim 17 Huber and Kalyuzhny discloses all the elements of claim 14. They do not disclose wherein the feature detection is performed in accordance with a scale-invariant feature transform (SIFT). Huber discloses that features may be detected using a feature detector such as the FAST algorithm. However Huber clearly implies a different feature algorithm may be used. Rouh discloses wherein the feature detection is performed in accordance with a scale-invariant feature transform (SIFT) (see paragraph 4 ). On of ordinary skill in the art could have easily replaced the well known FAST algorithm with the well known sift algorithm and the results (images are aligned with SIFT features) would have bee predictable.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rouh with Huber et al   and  Kalyuzhny to reach the aforementioned advantage. 


Allowable Subject Matter
Claims 2-4, 12 and 15-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669